PER CURIAM
Defendant appeals from a judgment of conviction for theft in the first degree, entered after a jury trial. The trial court imposed a sentence of imprisonment for five years. The “sentence order” provided that the sentence be served consecutively to a term of imprisonment which defendant was serving in Oklahoma. The court did not state at the time of sentencing that it was ordering the sentence to be served consecutively or state its reasons for imposing a consecutive sentence. ORS 137.122 and ORS 137.370. The state concedes the error.
Conviction affirmed; remanded for resentencing.1

 We have considered defendant’s other assignments and find them to be without merit.